ORDER

PER CURIAM.
AND NOW, this 10th day of September, 2013, the Cross-Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioners, with an additional issue required to be addressed by this Court, are as follows:
Did the Commonwealth Court err in reversing the trial court’s conclusion that the Respondent municipality acting through Marcia Taylor disregarded the clear language of Section 4.09 of the pension plan by terminating Officers Gehrmann’s and Palombine’s two percent (2%) cost of living payments before they had equaled ninety percent (90%) of their final average monthly compensation.
Did the Commonwealth Court err in reversing the trial court’s conclusion that the Respondent municipality used its own failure to comply with Act 205 as a defense to its refusal to properly calculate the COLA benefits to which Officers Gehrmann’s and Palombine’s are entitled under the police officers pension plan.
Additionally, the parties are directed to address the issue of the possible remedy or range of remedies appropriate under the Municipal Pension Plan Funding Standard and Recovery Act (“Act 205”), 53 P.S. §§ 895.101-895.803, and case law interpreting Act 205, under the factual scenario posed by this case.